Citation Nr: 1133885	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  05-39 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  

2.  Entitlement to a total disability evaluation for compensation purposes based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel





INTRODUCTION

The Veteran had active service from September 1980 to December 1980, from August 1997 to April 1998 and from February 2003 to December 2003.  The Veteran also had periods of active and inactive duty for training from 1980 to 1997 in the Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2004 and March 2009 rating decisions of the Department of Veterans Affairs Regional Offices (RO) in Columbia, South Carolina and Montgomery, Alabama, respectively.  These claims were previously remanded by the Board in June 2010 for further evidentiary development.  

The Veteran was scheduled for a hearing before a Board member in January 2010.  The Veteran failed to report to this scheduled hearing without good cause and he has not requested that his hearing be rescheduled.  As such, his request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704 (2010).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not suffer from a chronic psychiatric disability that manifested during, or as a result of, active military service.  

2.  The Veteran is not totally unemployable as a result of his service-connected disabilities.  



CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).  

2.  The criteria for a total disability evaluation based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  


Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

Letters sent to the Veteran in March 2004, July 2005, November 2008 and July 209 addressed all notice elements listed under 3.159(b)(1).  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Even though the Veteran was not provided with all of the necessary notice until after the initial adjudication of the claims, the claims were subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  


Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment and personnel records.  Also, the Veteran received VA medical examinations in June 2004, December 2008 and September 2010, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  While the Veteran and his representative has requested another psychiatric examination, neither has identified why another examination is needed in this case.  There has been no allegation that the most recent VA psychiatric examination, performed in September 2010, was inadequate.  Indeed, as will be explained below in the merits section of this decision, all of the evidence has been fully developed and considered, and the September 2010 VA psychiatric examination was particularly thorough and complete.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection for a Psychiatric Disorder

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as psychoses, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke ... in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. at 140-41.  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).  

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a determination that the Veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

The regulations pertaining to PTSD were recently amended, and 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that:  (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.

Facts and Analysis

The Veteran contends that he is entitled to service connection for a psychiatric disorder, to include depression and PTSD.  Initially, the Veteran alleged that he suffered from depression as a result of his back and elbow pain.  The Veteran later asserted that he suffered from PTSD and depression as a result of military service in Bosnia.  Regardless of the theory of entitlement, however, the preponderance of the evidence of record demonstrates that service connection is not warranted.  

The Veteran's service treatment records do not reflect that he was diagnosed with a chronic psychiatric disorder during military service.  According to a February 1987 in-service record, the Veteran had a history of unexcused absences, stealing, and leaving his place of duty without permission.  He was also being counseled for his inappropriate behavior toward a female service member.  It was recommended that the Veteran undergo a psychiatric evaluation and be released from his assigned duties within the Food Service Section.  The record does not reflect that the Veteran was diagnosed with any psychiatric disorder, and psychiatric evaluations performed in March 1993 and August 1997 were deemed to be normal.  

According to a February 2003 pre-deployment health assessment, the Veteran indicated that he was concerned about the mental and physical state of his mind and body.  The Veteran was noted to have PTSD and severe back pain and deemed to be not deployable.  In his report of medical history associated with this examination, the Veteran noted that he suffered from nervousness and got very anxious at times and that he went into deep depression in moments.  The Veteran's DD-214 demonstrates that he subsequently served on active duty from February 2003 to December 2003 at the Aberdeen Proving Ground in Maryland.  The Veteran was subsequently discharged in December 2003, and a March 2004 letter from an attorney notes that this was a result of the Veteran violating a Domestic Stay Away Order when he confronted his wife about an affair.  

VA outpatient treatment records reflect a number of different psychiatric diagnoses since the Veteran's separation from active duty.  According to an April 2004 outpatient clinic note, the Veteran was suffering from depression and anxiety.  An April 2004 preventive medicine note also indicates that a PTSD screen was positive.  

The Veteran was afforded a VA psychiatric examination in June 2004.  The Veteran reported that he began developing problems with depression in 1997.  The Veteran contributed his depression to his continued back and elbow problems.  The examiner diagnosed the Veteran with major depressive disorder, recurrent, moderate to severe without psychotic features.  No diagnosis of PTSD was assigned by this examiner.  

The record also contains a private psychiatric evaluation dated August 2005.  Axis I diagnoses of PTSD, major depressive disorder, a learning disorder, and occupational problems were assigned.  It was noted that the Veteran served in Bosnia where he was very frightened and that his PTSD was related to military service.  

A January 2006 VA psychiatry note lists diagnoses of depression not otherwise specified and PTSD.  The Veteran was again diagnosed with depression not otherwise specified in March 2008, but he was diagnosed with rule out PTSD at this time.  A PTSD screen was also found to be negative by the preventive health clinic in May 2008 and a psychiatric consultation only found the Veteran to possibly have PTSD.  In October 2008, the Veteran was again diagnosed with depression not otherwise specified and rule out PTSD.  It was also noted that the Veteran gave a history of a personality disorder.  The Veteran's Axis IV stressors were noted to be his unemployment and his pending disability application.  

The Veteran was subsequently afforded a VA psychiatric examination in December 2008.  The examiner noted that the Veteran reported depression since 1997.  However, it was noted that there were significant inconsistencies in the Veteran's reporting during the current evaluation and in previous examinations.  The examiner suspected that based on the Veteran's reporting and his chronic history of poor employment, he suffered from a personality disorder.  The examiner concluded that there was no evidence that the Veteran actually suffered from a depressive disorder at this time.  Likewise, the examiner opined that there was no evidence of PTSD related to service in Bosnia either.  The examiner assigned an Axis I diagnosis of cocaine abuse.  No other Axis I disorder was diagnosed, but an Axis II diagnosis of personality disorder, not otherwise specified, with antisocial features was assigned.  

VA outpatient treatment records following this examination demonstrate that the Veteran was diagnosed with major depressive disorder in February 2009 and depression not otherwise specified with chronic PTSD in March 2009.  Therefore, to afford the Veteran the full benefit of the doubt, he was scheduled for another VA psychiatric examination in September 2010.  During a PTSD assessment, the examiner concluded that the Veteran's response style was significantly suboptimal, demonstrating intentional exaggeration.  The examiner further explained that due to the Veteran's performance on objective testing, an accurate symptom presentation could not be obtained.  The Veteran's response styles also precluded the assessment of what difficulties may or may not be clinically significant, preventing a diagnosis from being made.  It was also noted that the Veteran demonstrated inconsistencies in his reported history.  Therefore, the examiner did not assign any Axis I diagnoses.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a psychiatric disorder.  The Board recognizes that various psychiatric diagnoses have been assigned to the Veteran since separation from service.  However, when the Veteran was afforded a comprehensive psychiatric examination in December 2008 in which his service treatment records and post-service medical history were reviewed, it was determined that there was no evidence that the Veteran was suffering from a depressive disorder or that he was suffering from PTSD related to military service.  Upon further examination in September 2010, the Veteran responded to the examiner in such a fashion that a diagnosis could not be made.  While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence - the duty to assist is not a one way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Since this evidence indicates that the Veteran does not suffer from a chronic psychiatric disorder, service connection is not warranted.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  In addition to not having a confirmed diagnosis of PTSD, it was determined in January 2009 that there was insufficient information to send the Veteran's reported stressors to the US Army and Joint Services Records Research Center (JSRRC) for verification.  

The Board recognizes that the December 2008 VA examiner did diagnose the Veteran with a personality disorder and cocaine abuse.  However, 38 C.F.R. § 3.303(c) automatically excludes certain congenital or developmental disorders from service connection, such as personality disorders and mental deficiency.  Also, compensation shall not be paid if a claimed disability was the result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2010).  With respect to alcohol and drug abuse, § 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351, prohibits, effective for claims filed after October 31, 1990, payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.  As such, these are not conditions for which service connection is available.  

The Board also considered the August 2005 psychiatric evaluation diagnosing the Veteran with PTSD related to military service when making the above conclusions.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  According to the August 2005 psychiatrist, the findings were based on interviewing, observing and testing the Veteran.  There is no indication that any of the Veteran's previous medical records or psychiatric evaluations were reviewed.  In contrast, the December 2008 and September 2010 VA examiners reviewed the Veteran's extensive medical history, including his previous psychiatric examinations.  This review is what permitted the examiners to discover the significant inconsistencies in the Veteran's reported history.  Once these inconsistencies were discovered, the psychiatrists were unable to diagnose the Veteran with any psychiatric disorder related to military service.  Without this information, the reliability of the conclusions of the August 2005 psychiatrist is called into question.  Therefore, the Board finds the opinions of the December 2008 and September 2010 VA examiners to be more probative in this case.  

The Board also recognizes that the Veteran was noted to have PTSD during his February 2003 predeployment assessment.  However, this record does not suggest what evidence was relied on in making this assessment.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Furthermore, subsequent examination in December 2008 revealed that the Veteran did not in fact suffer from PTSD, but rather, a personality disorder.  This examiner discussed the Veteran's military history, childhood, and post-service medical history when assigning this diagnosis.  Therefore, the Board finds the December 2008 opinion to be more probative because of the examiner's extensive review of the Veteran's personal and clinical history.  The February 2003 examiner merely noted a diagnosis.  The record contains no basis for this diagnosis or follow-up treatment in service.  

The Board has also considered the Veteran's lay statements regarding his claim.  He has repeatedly expressed his belief that he suffers from PTSD and depression, and, that his symptomatology has been chronic since military service.  The Board is not questioning that the Veteran is competent to testify to symptoms of depression since service.  However, as discussed by the December 2008 and September 2010 VA examiners, the Veteran offered contradictory and inconsistent statements about his history during both of these examinations.  The Veteran also indicated on his original claim that his symptoms were secondary to his low back pain.  In his December 2005 appeal to the Board, however, the Veteran asserted that his original claim was improperly characterized by his representative and that his claim was supposed to be for PTSD and depression caused by military service.  However, the credibility of the Veteran's assertion that his representative made a mistake is undermined by the fact that the Veteran himself related his depression to low back pain during his June 2004 VA examination.  Therefore, in light of the Veteran's history of providing inconsistent information to VA and VA medical personnel, the credibility of his assertions of chronic symptomatology are in doubt.  

Finally, the Board is cognizant of the fact that the Veteran requested to be rescheduled for a new VA examination in a January 2011 statement.  However, in light of the fact that the Veteran has failed to cooperate in his last two examinations, the Board does not see the advantage of providing the Veteran yet another examination.  The record already contains sufficient medical evidence to permit appellate review in this case.  As such, a remand for a new VA examination is not warranted.  

In summary, the evidence of record demonstrates that the Veteran did suffer from disciplinary problems during his military service.  While post-service treatment records and the June 2004 VA examination do assign psychiatric diagnoses, the validity of these diagnoses was called into question by subsequent examinations.  The December 2008 VA examiner and the September 2010 VA examiner found the Veteran to exaggerate upon examination.  They also noted an extensive history of inconsistent statements provided by the Veteran.  As a result, the December 2008 VA examiner concluded that there was in fact no evidence to support a finding of depressive disorder or PTSD related to military service.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a psychiatric disorder must be denied.

TDIU

Relevant Laws and Regulations

Entitlement to TDIU benefits requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Presently, the Veteran is service-connected for a low back condition (rated as 20 percent disabling) and degenerative arthritis of the left elbow, rated as 10 percent disabling, for a combined disability evaluation of 30 percent.  As such, the Veteran does not meet the percentage requirements laid out in 38 C.F.R. § 3.340.  

Even if, as here, a Veteran does not meet the required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extra-schedular basis if it is determined that he is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 4.16(b), 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  If exceptional circumstances exist, the case may be referred to the Director, Compensation and Pension Service, for consideration of TDIU on an extra-schedular basis.  38 C.F.R. §§ 4.16(b), 3.321(b)(1).  See also Thun v. Peake, 22 Vet. App. 111 (2008).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  

VA examination in June 2004 noted that the Veteran was currently unemployed.  However, his elbow disability was found to only have "some influence" on his daily activities due to an inability to fully extend the elbow.  His back disability was noted to result in a minimal decrease in his strenuous activities.  According to a December 2008 VA examination report, the Veteran's low back disorder and left elbow disorder resulted in "minimal" functional impairment.  This evidence does not demonstrate that the Veteran suffers from occupational impairment above and beyond the level contemplated in the assigned disability ratings, such that extraschedular consideration would be warranted.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is a recognition that industrial capabilities are impaired).  The record contains no other medical evidence suggesting that the Veteran's service-connected disabilities are of create exceptional circumstances such as marked interference with employment or frequent hospitalizations.   In fact, an August 2005 psychiatric evaluation notes that the Veteran's occupational problems were in large part due to an inability to adapt to work settings and an inability to meet the mental demands of unskilled sedentary work.  As such, the evidence demonstrates that the Veteran's assigned ratings for his service-connected disabilities are not inadequate or otherwise are responsible for an inability to maintain substantially gainful employment.  As such, the criteria for referral to Director, Compensation and Pension Service, for consideration of TDIU on an extra-schedular basis have not been met.  38 C.F.R. §§ 4.16(b), 3.321(b)(1);  Thun v. Peake, 22 Vet. App. 111 (2008).  See also Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The preponderance of the evidence is against the appellant's claim of entitlement to service connection for hearing loss.  The claim must be denied.


ORDER

Service connection for a psychiatric disorder, to include PTSD and depression, is denied.  

A total disability evaluation based on individual unemployability due to service-connected disabilities is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


